Title: From George Washington to Edmund Randolph, 12 December 1786
From: Washington, George
To: Randolph, Edmund



Dr Sir,
Mount Vernon 12th Decr 1786

The Gentleman who does me the honor of delivering this letter to you is Mr Anstey. He is introduced to me in a very favorable point of view by our old acquaintance & friend Colol Fairfax of Bath, & by Mr Jay of New York.
Mr Anstey being on a tour to Charleston, & purposeing to take richmond in the route, I use the liberty of introducing him to your civilities—and to assure you of the great regard & respect with which, I have the honor to be &c.

G: Washington

